Citation Nr: 0318030	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
October 1998, which granted a permanent and total disability 
rating for pension purposes, and denied entitlement to 
special monthly pension.  The veteran subsequently clarified 
that he was only appealing the denial of special monthly 
benefits by reason of being housebound.

In October 2000, the Board remanded the case for extensive 
development to include submission of additional evidence by 
the veteran and conduction of specific VA examinations to 
determine the exact state of the veteran's health with 
particular concern for the clinical information available on 
his primary disabilities relating to his heart and 
respiratory system.  The development was completed, the RO 
continued to deny the special pension benefit requested, and 
the case was returned to the Board for further appellate 
review on that issue alone on the basis of the evidence now 
of record. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran does not have a single disability ratable at 
100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound are not met. 38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§ 3.102, 3.351, 3.352, 4.97 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002); see Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. § 
5102.  There are no outstanding records that are pertinent to 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of a supplemental statement 
of the case and a letter wherein the RO also informed the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant was responsible for 
obtaining.  This was a duplication of much of what was 
included in the Board's remand and other correspondence as 
well.  The Board finds that VA has met its obligations to 
notify the appellant of the evidence needed to substantiate 
the claim and of what evidence the appellant is responsible 
for obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  The 
veteran has given no indication of further evidence to 
submit.  And a recent VA Form 118 is of record reflecting 
that there are no further VA clinical records for the veteran 
in either the Mountain Home or Nashville facilities. 

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

At the time of the initiation of the current appeal, the 
veteran was in receipt of improved pension pursuant to 38 
C.F.R. § 3.3(a)(3).  The veteran requested that he be paid 
special monthly pension by reason of being housebound, and 
the Board endeavored to develop the evidence so that an 
equitable decision could be reached in that regard.  In the 
meantime, due to unrelated causes, i.e., the veteran's income 
increased beyond that permissible for nonservice-connected 
pension benefits, those benefits were terminated due to 
excessive income.  Nonetheless, since there was a valid 
appeal pending on the issue at hand, the termination of the 
pension benefits for excessive income does not technically 
invalidate the issue relating to the veteran's potential 
entitlement to additional pension benefits on a substantive 
basis on account of being housebound, and the Board is able 
to resolve that issue in any event, at this time. 

Criteria

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The provisions of 38 C.F.R. § 3.351(d) provide that the 
veteran must have a single disability ratable as 100 percent 
disabling pursuant to the Schedule for Rating Disabilities 
(as well as another rated as 60 percent disabling).  

The veteran's primary disabilities relate to his heart, 
specifically ischemic heart disease with status post coronary 
artery bypass graft and heart valve replacement; and his 
respiratory system, specifically chronic obstructive 
pulmonary disease (COPD). 

The veteran also has other disabilities, including status 
post right and left eye cataracts (rated as 30 percent 
disabling each); left and right knee arthritis (rated as 10 
percent disabling, each); and gout of the right hand, status 
post appendectomy and warts of the left arm, each rated as 
noncompensably disabling.  He has not argued that these are 
impacted in his current claim, but rather that the claim that 
he is entitled to a 100 percent rating is applicable only to 
his heart or respiratory problems.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The criteria for evaluating cardiovascular disorders were 
changed effective January 12, 1998. Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207 
(1997).  The veteran has been apprised of such changes in the 
law and regulations.  The revised provisions of Diagnostic 
Code 7005 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  The 
Board further observes that METs are measured by means of a 
treadmill test.  However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2002). 

Under 38 C.F.R. § 4.104, effective on and subsequent to 
January 12, 1998, NOTE (2) states: One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

Diagnostic Code 7016, for rating heart valve replacement 
(prosthesis), is rated essentially the same as rheumatic 
heart disease.  In pertinent part, under Diagnostic Code 
7000, effective prior to January 12, 1998, a 10 percent 
evaluation may be assigned for inactive rheumatic heart 
disease with identifiable valvular lesion, slight, if any 
dyspnea, and the heart not enlarged.  A 30 percent evaluation 
may be assigned for 3 years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation 
may also be assigned for a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent evaluation requires definite enlargement 
of the heart; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and more than light labor is precluded.  A 100 percent 
evaluation requires definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive heart failure; 
and more than sedentary employment is precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7000.

On and after January 12, 1998, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2002).

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 30 percent evaluation 
was warranted for arteriosclerotic heart disease after six 
months following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, when ordinary manual labor was feasible.  A 60 
percent evaluation was warranted following a typical history 
of acute coronary occlusion or thrombosis, or with a history 
of substantiated repeated anginal attacks, when more than 
light manual labor was not feasible.  A 100 percent 
evaluation was warranted during, and for six months 
following, acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  A 100 percent 
evaluation was also appropriate after this six-month period 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment was precluded.  Authentic myocardial insufficiency 
with arteriosclerosis may be substituted for occlusion in 
these evaluation criteria.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (as in effect prior to January 12, 1998).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  The Board has 
determined in this case that neither the old criteria nor the 
new criteria are more beneficial to the veteran so as to 
support the assignment of a higher rating.  See Karnas v. 
Derwinski, 1 Vet. App. at 313.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When rating coexisting conditions, ratings under diagnostic 
codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2002).

A 10 percent rating is warranted for pulmonary emphysema or 
COPD if the following findings are demonstrated: a forced 
expiratory volume in one second (FEV-1) of 71 to 80 percent 
predicted, or; an FEV-1 to forced vital capacity (FVC) ratio 
of 71 to 80 percent, or; a diffusion capacity of carbon 
monoxide, single breath (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of 56 to 70 percent 
predicted, or; an FEV-1/FVC ratio of 56 to 70 percent, or; a 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating 
is warranted if the following findings are demonstrated: a 
FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC ratio of 
40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The maximum 100 
percent rating is warranted if the following findings are 
demonstrated: an FEV-1 of less than 40 percent of predicted 
value or; a FEV-1/FVC ratio of less than 40 percent, or; a 
DLCO (SB) of less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  38 
C.F.R. § 4.97, Diagnostic Codes 6603, 6604 (2002).


Factual Background and Analysis

Extensive prior clinical evaluations including from the time 
of the veteran's heart surgery in the late 1990's are now of 
record for comparative purposes.  

With regard to his heart, the veteran has a diagnosis of 
coronary artery disease, status post coronary artery bypass 
grafting in 1999, and prosthetic aortic valve replacement 
with a porcine valve in 1999.  

The veteran underwent VA examinations and evaluations in June 
2002 and again in December 2002 so as to have adequate 
clinical information for evaluating his claim.  He stated 
that he was taking no medications for either his heart or 
respiratory problems.  He cared for his wife at home, who was 
using a walker, and had no problems caring for himself.  The 
examiner stated that it was his opinion that there was no 
evidence that the veteran was in a housebound status or 
confined to the residence.

With regard to his clinical picture,  the veteran reported 
that he continued to smoke a half a pack of cigarettes per 
day.  The examiner noted that his pulmonary function tests 
(PFT) in 1998 had shown a total lung capacity (TLC) of 6.31 
that was 61% of normal with DLCO at 54% of normal.  His pre-
bronchodilator FEV1 was 2.19 which was 64% of normal; FVC was 
3.09, which was 69% of normal; FEV/FVC ratio was 71.  Post-
bronchodilator, FEV1 was 2.48 or 73% of normal; FVC was 3.27 
or 73% of normal and FEV/FVC ratio was 76.

On examination of his cardiac status, the veteran denied any 
chest pain but said that he had some occasional swelling in 
his legs if he was on his feet for any length of time.  He 
had no chest pain and the examiner felt that there was 
nothing to warrant further cardiac studies.  Blood pressure 
was 156/70 with pulse of 80.  

His cardiovascular examination showed a regular heart rate 
and rhythm with 2/6 crescendo-decrescendo murmur, best heard 
at the left upper sternal border.  Lungs revealed coarse 
rhonchi bilaterally with occasional wheezing.  

Pertinent diagnoses were: coronary disease, status post 
coronary artery bypass graft; porcine prosthetic valve likely 
for aortic sclerosis; and mild COPD.  In addition, he was 
noted to have bilateral osteoarthritis of his knees and 
bilateral pes planus.  Collaterally, certain findings in his 
orthopedic X-rays were such that the examiner recommended 
that he continued to be followed-up in that regard.

In the June 2002 follow-up addendum, the VA examiner 
confirmed that with regard to his cardiac status, the veteran 
took no medications.  He had no complaints of dizziness, 
shortness of breath, chest pain, syncope or other symptoms 
associated with his heart.  His METS was characterized as 4-
5.  It was not felt that further cardiac workup would be 
helpful or provide additional pertinent information.  The 
examiner opined that the veteran did not have significant 
congestive heart failure.  The veteran cared for his wife and 
the examiner found no basis for finding that he was 
housebound.   

In assessing the clinical findings, the Board notes that the 
veteran's COPD is now characterized as no more than mild, 
reflected in some wheezing and rhonchi.  He continues to 
smoke a half a pack of cigarettes a day, takes no medications 
and has minimal functional complaints.  His objective 
clinical findings including overall PFT results, cited in 
detail above, in no way reflect symptoms indicative of 
greater disability than reflected in the current 60 percent 
rating.  

With regard to the veteran's cardiac status, he has had 
several positive and productive surgical procedures which 
have been detailed above, including valve replacement and 
grafting.  As a result, his cardiac health is relatively 
stable and satisfactory at present.  His blood pressure is 
not significantly elevated, he has no chest pain, and 
manifests no shortness of breath, dizziness, dyspnea, or any 
other functionally incapacitating cardiac related symptoms.  
The most serious of findings is a METs of 4-5, which in and 
of itself does not support a rating in excess of 60 percent.  
The 60 percent rating now assigned is an ample reflection of 
the current degree of cardiac disability, and regardless of 
the Code used, he does not qualify for a 100 percent rating 
for his heart disability.

The basic criteria for a housebound rating require that the 
veteran have a disability ratable as 100 percent disabling 
pursuant to the Schedule for Rating Disabilities.  38 C.F.R. 
§ 3.351(d).  Neither the veteran's heart or respiratory 
problems are ratable at 100 percent disabling.  

His other problems are relatively minor by comparison and do 
not approach that degree of severity, either severally or in 
the aggregate, as required for housebound status.  It has not 
been contended, nor is there evidence, that these 
disabilities are 100 percent disabling.

As the veteran does not have a disability ratable as 100 
percent disabling, he cannot qualify for special monthly 
pension by reason of being housebound.

Moreover, the veteran has participated in examinations 
outside his home and cares for his wife in the residence.  He 
is not shown to be confined to his residence by virtue of his 
disability.  In fact, the recent examination findings are 
specifically to the contrary.  Therefore, the Board finds 
that the evidence does not show that the veteran is 
substantially confined to his dwelling and the immediate 
premises and he is able to leave the dwelling and immediate 
premises when weather and other conditions are favorable or 
when the need arises.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
housebound are not met.  The preponderance of the evidence is 
against the veteran's claim and that claim is denied.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352, 4.97.



ORDER

Entitlement to special monthly pension based on account of 
being housebound is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

